         Case 2:20-cv-02108-AC Document 3 Filed 10/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD D. COOK,                                    No. 2:20-cv-2108 AC P
12                       Petitioner,
13           v.                                          ORDER
14    UNKNOWN,
15                       Respondent.
16

17          Petitioner, who is incarcerated at Tehama County Jail, has filed a document styled as a

18   letter seeking release from incarceration. No other pleadings have been filed by the petitioner. In

19   order to commence an action, petitioner must file a petition for writ of habeas corpus as required

20   by Rule 3 of the Rules Governing Section 2254 cases, and petitioner must either pay the required

21   filing fee or file an application requesting leave to proceed in forma pauperis. See 28 U.S.C. §§

22   1914(a), 1915(a). The court will not issue any orders granting or denying relief until an action

23   has been properly commenced. Therefore, petitioner’s motion will be denied without prejudice.

24   Petitioner will be provided the opportunity to file his petition, and to submit either an application

25   requesting leave to proceed in forma pauperis or the appropriate filing fee.

26          In accordance with the above, IT IS HEREBY ORDERED that:

27          1. Petitioner’s letter (ECF No. 1) is construed as a motion for release and denied without

28   prejudice;
                                                        1
         Case 2:20-cv-02108-AC Document 3 Filed 10/27/20 Page 2 of 2


 1          2. Petitioner is granted thirty days from the date of service of this order to file a petition
 2   that complies with the requirements of the Rules Governing Section 2254 Cases, the Federal
 3   Rules of Civil Procedure, and the Local Rules of Practice; the petition must bear the docket
 4   number assigned this case; petitioner must file an original and two copies of the petition.
 5   Petitioner shall also submit, within thirty days from the date of this order, the application to
 6   proceed in forma pauperis on the form provided by the Clerk of Court, or the filing fee in the
 7   amount of $5.00. Petitioner’s failure to comply with this order will result in a recommendation
 8   that this matter be dismissed; and
 9          3. The Clerk of the Court is directed to send petitioner the court’s form for filing a
10   petition for writ of habeas corpus, and the application to proceed in forma pauperis by a prisoner.
11   DATED: October 26, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
